Exhibit A FIFTH THIRD BANCORP BANK THIRD AMENDED AND RESTATED REVOLVING CREDIT PROMISSORY NOTE OFFICER NO.NOTE No. $12,000,000.00October 29, Cincinnati,Ohio(Effective Date) Promise to Pay. On or before October 28, 2010 (the “Maturity Date”), the undersigned, COMMUNITY TRUST BANCORP, INC., a Kentucky corporation, whose address is 346 North Mayo Trail, P.O. Box 2947, Pikeville, Kentucky 41502 (hereinafter referred to as “Borrower”) for value received, promises to pay to the order of FIFTH THIRD BANK, an Ohio banking corporation, whose address is 38 Fountain Square Plaza, Cincinnati, Ohio 45263 (hereinafter referred to as “Lender”) the sum of TWELVE MILLION AND 00/100 DOLLARS ($12,000,000.00) (the “Revolving Credit Commitment”) plus interest as provided herein, less such amounts as shall have been repaid in accordance with this Third Amended and Restated Revolving Credit Promissory Note (the “Note”). The outstanding balance of this Note (the “Aggregate Principal Balance”) shall appear on a supplemental bank record and is not necessarily the face amount of this Note, which record shall evidence the balance due pursuant to this Note at any time. As used herein, “Local Time” means the time at the office of Lender specified in this Note. Lender, in its reasonable discretion, may loan hereunder to Borrower on a revolving basis such amounts as may from time to time be requested by Borrower, provided that: (a) the Aggregate Principal Balance at any time shall not exceed the Revolving Credit Commitment, and (b) no Event of Default shall exist or be caused thereby. The Aggregate Principal Balance, together with all accrued and unpaid interest and any other charges, advances and fees, if any, outstanding hereunder, shall be due and payable in full on the earlier of the Maturity Date or upon acceleration of this Note. On the date hereof, subject to the terms and conditions hereof, Lender hereby extends to Borrower a committed revolving line of credit facility (the “Facility”) under which Lender shall make loans (the “Revolving Loans”) to Borrower at Borrower’s request from time to time during the term of this Note in amounts not exceeding the Revolving Credit Commitment. If the aggregate amount of Revolving Loans outstanding at any time under the Facility exceeds the limits set forth above on any such date, Borrower will immediately pay the amount of such excess to Lender in cash.Provided no Event of Default has occurred and is continuing, Borrower may borrow, repay, and reborrow under the Facility, provided that the principal amount of all Revolving Loans outstanding at any one time under the Facility will not exceed the Borrowing. In the event Borrower fails to pay such excess, Lender may, in their discretion, setoff such amount against Borrower’s or affiliate Bank accounts at Lender. Request for Revolving Loan. Borrower may request an advance on the Revolving Credit Commitment (each advance, a “Revolving Loan”) by written notice to Lender, via facsimile transmission, electronic mail or otherwise, no later than 4:00 p.m. Local Time on the date Borrower shall request that such Revolving Loan be advanced. Lender shall make each Revolving Loan by crediting the amount thereof to Borrower’s account at Lender. Interest Rate. The principal sum outstanding shall bear interest at a floating rate per annum equal to 2.25% in excess of the “LIBOR Rate” (the “Interest Rate”). The LIBOR Rate is the rate of interest (rounded upwards, if necessary, to the next 1/8 of 1% and adjusted for reserves if Lender is required to maintain reserves with respect to relevant advances) fixed by the British Bankers’ Association at 11:00 a.m., London time, relating to quotations for the one month London InterBank Offered Rates on U.S. Dollar deposits as published on Bloomberg LP, or, if no longer provided by Bloomberg LP, such rate as shall be determined in good faith by the Lender from such sources as it shall determine to be comparable to Bloomberg LP (or any successor) as determined by Lender at approximately 10:00 a.m.
